Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninness et al. (US Patent 6,257,647).
	Re claim 1, Ninness et al. discloses a system for securing cargo in an open top cargo compartment, the system comprising a frame assembly (7, 9), a cover (1) connected to the frame .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US Patent Application 2015/0102629) in view of Costello (US Patent Application Publication 2015/0321544).
	Potter disclose discloses a system for securing cargo in an open top cargo compartment, the system comprising a frame assembly comprising a plurality of elongated rail members (46, figure 19) arranged in a rectangular shape, a cantilevered male projection (58) extending around a perimeter of the rectangular shape of the frame assembly, a cover having a friction fit seal (84) disposed along an outside perimeter, the friction fit seal having a channel for receiving the cantilevered male projection, a cover (12) connected to the frame assembly, the cover comprises a first side edge and a second side edge, wherein the first side edge and the second side edge are disposed on opposing sides of the cover, wherein a distance between the first side edge and the second side edge defines a cover width, w.	
	The cover is characterized by an absence of expandable folds (as shown by figure 19).
	Potter discloses a method of securing cargo in a bed of a pick-up truck, the bed having sidewalls, the method comprising removing, at least partially, a tonneau cover from a frame 
	Potter does not disclose the cover comprising a sheet of an elastic material, wherein the cover is operable between a flat position and a stretched position, wherein a vertical displacement of the cover between the flat position and the stretched position defines a cover stretch height, h, wherein a stretch ratio for the cover defined by h/w is at least .75, the elastic material being rubber, and the sheet having a first layer and a second layer.
	Costello teaches the use of a sheet of an elastic rubber material (see paragraph 0030) for a vehicle cover, the sheet having a first layer and a second layer (see paragraph 0050).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct a cover, such as that disclosed by Potter, from a rubber sheet having a first layer and a second layer, as taught by Costello, such that the cover is operable between a flat position and a stretched position, wherein a vertical displacement of the cover between the flat position and the stretched position defines a cover stretch height, h, wherein a stretch ratio for the cover defined by h/w is at least .75, in order to use a known technique, that of a rubber sheet conforming to irregularly shaped objects, to improve a similar device in a similar way, especially since Potter suggests using an expansible cover to cover irregularly shaped objects in some embodiments and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) and In re Aller, 105 USPQ 233, 235 (CCPA 1955).  

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
	It is noted at the outset that applicant’s remarks failed to discuss claim 1 being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninness et al. (US Patent 6,257,647).  Applicant’s remarks are unpersuasive with regard to the application being allowable on this basis alone.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicant argues that the Potter reference teaches only a flexible cover that unfolds to expand and does not use a sheet of elastic material that is operable between a flat positon and a stretched position.  The examiner generally agrees with this assertion since the rejection is based on a combination of references.  However, Potter does disclose, as shown in figure 19, a flat, non-foldable tonneau cover, as alluded to in the rejection above.  So although Potter teaches the desirability of the cover expanding to conform to oversize cargo in the bed, the only method of doing so is not compatible with the embodiment of figure 19.  One of 
	Costello, which is also concerned with vehicle covers, teaches a material that would allow the device of Potter shown in figure 19 to include the advantage of expandability disclosed by Costello.  While it is true the cover of Costello is made in a predetermined shape to generally conform to the shape of a vehicle, the purpose of using the elastic material is to allow the generally shaped cover to expand beyond its normal shape to accommodate specific parts of a vehicle not contemplated by the general shape of the cover.   Thus it would be well within the skill of one of ordinary skill in the art to identify the material taught by Costello as useful in creating the same expansibility shown in other embodiment the Potter invention in the embodiment of figure 19.  Such a modification involves only modifying a similar device in a similar way to achieve the same advantage of covering irregular or oversized objects by the cover.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JASON S MORROW/Primary Examiner, Art Unit 3612